Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Renault Watkins appeals the district court’s order denying his motion for the return of property pursuant to Fed. R.Crim.P. 41(g). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Watkins v. United States, No. l:13-cv-03838-WDQ, 2014 WL 3661219 (D.Md. July 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.